PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KRÃMER et al.
Application No. 16/626,994
Filed: December 27, 2019
For: SUSPENSION CONTROL APPARATUS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.137(a), filed January 11, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Notice Requiring inventor’s Oath or Declaration (Notice) mailed April 28, 2021. The issue fee
was timely paid on July 28, 2021. Accordingly, the application became abandoned on July 29, 2021. A Notice of Abandonment was mailed August 03, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an inventor’s oath/declaration or substitute statement for Manfred Kramer, Timo Arnold, Joachim Funke, and Matthias Bruns, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

In view of the accompanying petition to withdraw from issue and request for contained examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).




	


/JOANNE L BURKE/Lead Paralegal Specialist, OPET